Appeal from an order of the Family Court, Jefferson County (Peter A. Schwerzmann, J.), entered August 19, 2004 in a proceeding pursuant to Family Court Act article 8. The order granted respondent’s motion to dismiss the petition.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Petitioner appeals from an order granting respondent’s motion to dismiss the petition for an order of protection pursuant to article 8 of the Family Court Act. Petitioner contends on appeal that she and respondent’s stepson were still married at the time Family Court dismissed the petition inasmuch as their judgment of divorce had not yet been filed, and thus the court erred in dismissing the petition based on its mistaken belief that it lacked jurisdiction to grant her family offense petition against respondent. A judgment of divorce has since been filed, however, and we therefore dismiss the appeal as moot. Present—Pigott, Jr., P.J., Kehoe, Gorski, Green and Pine, JJ.